 327 NLRB No. 321NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Elliott Metal Processing Co. and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), AFL-CIO and its Local 985. Cases 7-CA-41062 and 7-CA-41179October 30, 1998DECISION AND ORDERBY MEMBERS LIEBMAN, HURTGEN, AND BRAMEUpon charges filed by the Union on June 11 and July15, 1998, the Acting General Counsel of the NationalLabor Relations Board issued a complaint on August 21,
1998, against Elliott Metal Processing Co., the Respon-dent, alleging that it has violated Section 8(a)(1) and (5)of the National Labor Relations Act.  Although properly
served copies of the charges and complaint, the Respon-dent failed to file an answer.On October 13, 1998, the Acting General Counselfiled a Motion for Summary Judgment with the Board.On October 15, 1998, the Board issued an order transfer-ring the proceeding to the Board and a Notice to ShowCause why the motion should not be granted.  The Re-spondent filed no response.  The allegations in the mo-tion are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated September 9, 1998, notified the Respondent
that unless an answer were received by September 23,
1998, a Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Detroit, Michigan,has been engaged in the business of metal processing.
During the 12-month period ending December 31, 1997,
the Respondent in conducting its business operationsdescribed above, purchased and received at its Detroit,Michigan facility, goods valued at more than $50,000
directly from points outside the State of Michigan.  We
find that the Respondent is an employer engaged in
commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All production and maintenance employees employedby Respondent at its Detroit facility, but excluding of-fice employees, truck drivers, technical employees andguards and supervisors as defined in the Act.Since about 1974, and at all material times, theCharging Party Union has been the designated exclusivecollective-bargaining representative of the unit and since
then the Union has been recognized as the representative
by the Respondent.  This recognition has been embodiedin successive collective-bargaining agreements, the mostrecent of which was effective from October 22, 1994, to
October 22, 1997.At all times since 1974, based on Section 9(a) of theAct, the Union has been the exclusive collective-bargaining representative of the unit.The parties™ 1994Œ1997 collective-bargaining agree-ment provides, among other things, (1) that the Respon-dent shall pay for certain coverages and maintain a healthinsurance benefit plan for the unit employees and their
families; and (2) that with certain specified exceptions,
no foreman, supervisors, or nonunit employee shall per-form the work done by unit employees.In about late October 1997, the Respondent and theUnion verbally agreed to continue the terms of the 1994Œ1997 collective-bargaining agreement on a day-to-day
basis, pending the negotiation of a new agreement.Commencing on about November 1, 1997, and con-tinuing until about February 1998, the Respondent uni-laterally caused the health insurance plan provided by thecollective-bargaining agreement to lapse by failing to
remit the required premium payments to the insurance
carrier.  The Union did not become aware of the Respon-dent™s failure to remit those payments until about Febru-ary 15, 1998.  Since about March 1, 1998, and continuingto date, the Respondent again unilaterally caused the
contractual health insurance plan to lapse by failing to
remit required premium payments.In addition, since about May 1, 1998, and continuingto date, the Respondent has been using supervisorsand/or nonunit employees to perform work normally
performed by unit employees, without meeting any of the
contractual exceptions permitting the Respondent to do
so. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2The Respondent engaged in all of the above conductwithout the Union™s consent.  The terms and conditionsof employment described above are mandatory subjects
for the purposes of collective bargaining.CONCLUSIONS OF LAWBy the acts and conduct described above, the Respon-dent has failed and refused to bargain collectively and ingood faith with the exclusive collective-bargaining repre-sentative of its employees within the meaning of Section8(d), and has thereby engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(1) and (5) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(5)and (1) by failing to remit the required premium pay-ments to the unit employees™ contractual health insuranceplan, and thereby causing the plan to lapse, we shall or-der the Respondent to restore the employees™ health in-surance benefits and make the employees whole by re-imbursing them for any expenses ensuing from the Re-spondent™s unlawful conduct, as set forth in KraftPlumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd.661 F.2d 940 (9th Cir. 1981), with interest as prescribedin New Horizons for the Retarded, 283 NLRB 1173(1987).In addition, having found that the Respondent hasviolated Section 8(a)(5) and (1) by using supervisorsand/or nonunit employees to perform unit work, we shall
order the Respondent to make unit employees whole for
all hours of unit work performed by supervisors and
nonunit employees.  Backpay shall be computed in ac-cordance with Ogle Protection Service, 183 NLRB 682(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interestas prescribed in New Horizons for the Retarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Elliott Metal Processing Co., Detroit,Michigan, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Failing to comply with the terms of the 1994Œ1997collective-bargaining agreement with the InternationalUnion, United Automobile, Aerospace and Agricultural
Implement Workers of America (UAW), AFL-CIO, and
its Local 985, by failing to remit the required premium
payments to the health insurance carrier, thereby causing
the health insurance plan to lapse.(b) Using supervisors and/or nonunit employees to per-form work normally performed by employees in the fol-lowing unit without meeting any of the exceptions setforth in the 1994Œ1997 collective-bargaining agreementpermitting it to do so.All production and maintenance employees employedby Respondent at its Detroit facility, but excluding of-fice employees, truck drivers, technical employees andguards and supervisors as defined in the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Restore the health insurance coverage for the unitemployees as provided in the 1994Œ1997 collective-bargaining agreement.(b) Make the unit employees whole for the Respon-dent™s failure to maintain the contractual health insurancecoverage, in the manner set forth in the remedy section of
this decision.(c) Make the unit employees whole for any loss ofearnings and other benefits suffered as a result of theRespondent™s use of supervisors and/or nonunit employ-ees to perform work normally performed by unit em-ployees, in the manner set forth in the remedy section ofthis decision.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, post atits facility in Detroit, Michigan, copies of the attachednotice marked ﬁAppendix.ﬂ1  Copies of the notice, onforms provided by the Regional Director for Region 7,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since November 1, 1997.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ ELLIOTT METAL PROCESSING CO.3testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  October 30, 1998Wilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member
J. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail to comply with the terms of the1994Œ1997 collective-bargaining agreement with theInternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW),AFL-CIO, and its Local 985, by failing to remit the re-quired premium payments to the health insurance carrier,thereby causing the health insurance plan to lapse.WE WILL NOT use supervisors and/or nonunit employ-ees to perform work normally performed by employeesin the following unit without meeting any of the excep-tions set forth in the 1994Œ1997 collective-bargainingagreement permitting us to do so.All production and maintenance employees employedby us at our Detroit facility, but excluding office em-ployees, truck drivers, technical employees and guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL restore the health insurance coverage for theunit employees as provided in the 1994Œ1997 collective-bargaining agreement.WE WILL make the unit employees whole for our fail-ure to maintain the contractual health insurance cover-age, with interest.WE WILL make the unit employees whole for any lossof earnings and other benefits suffered as a result of ouruse of supervisors and/or nonunit employees to perform
work normally performed by unit employees, with inter-est.